Lanzinger, J.,
dissenting.
{¶ 17} This appeal concerns the proper allocation between two employers of the costs of an award to a former employee for permanent and total disability. Compensation for permanent and total disability is a guaranteed weekly amount, payable to the employee for life. R.C. 4123.58. I cannot agree that the first employer that pays disability compensation should be assessed 100 percent of an award for permanent total disability when other employment follows the first claim, and so I respectfully dissent.
{¶ 18} Yakopovich’s claim history with the Bureau of Workers’ Compensation includes a linear fracture in the right foot in 1979 (79-21980), occupational asthma in 1986 (OD198791), an injury to his low back, also in 1986 (46320-27), and an aggravation of pre-existing occupational asthma in 1997 (97-594482). The 1986 claims arose during Yakopovich’s employment with Erieview. The 1997 claim stems from his employment with Meijer.
{¶ 19} After the Meijer claim of aggravation was allowed, Yakopovich received compensation for temporary total disability from September 23, 1997, through August 30, 2002, which was assessed against Erieview, in orders that have become final. It appears that the staff hearing officer allocated 100 percent of the compensation for temporary total disability to Erieview because claim No. OD198791 had remained open and active on an ongoing basis, with treatments authorized as late as March 1, 1997, and May 27, 1997, and warrants for compensation for temporary total disability had previously been issued, although not negotiated. Also, the staff hearing officer based the order on pulmonary function tests that took place in 1997, before the date of injury on the Meijer aggravation claim. Yet now, because of the significant payment that was assigned to its claim, in contrast to nothing being assigned to the Meijer claim, Erieview is charged with 100 percent of the award for permanent total disability.
{¶ 20} Unlike the award for temporary total disability, Erieview’s cost allocation of 100 percent of the award for permanent total disability did not arise from any medical reports. The staff hearing officer stated: “[AJlthough the 1997 claim was an aggravation of the original claim, all disability compensation has been paid in the original occupational disease claim, based upon a previous finding by the Industrial Commission. Therefore, it is in fact the original occupational disease which renders the injured worker unable to perform sustained remunerative employment.” (Emphasis added.)
Mansour, Gavin, Gerlack & Manos Co., L.P.A., John F. Burke III, and Amy L. Phillips, for appellant.
Jim Petro, Attorney General, and William J. McDonald, Assistant Attorney General, for appellee Industrial Commission.
Charles J. Gallo Co., L.P.A., and Charles J. Gallo Jr.; Paul W. Flowers Co., L.P.A., and Paul W. Flowers, for appellee Michael Yakopovich Sr.
{¶ 21} In affirming this order, the majority finds the evidence of the payment history between the two employers to be sufficient to support the 100 percent assessment against Erieview. That is, Erieview already was assessed all of the benefit payment for the occupational disease of asthma. Although the Meijer claim was an aggravation of that disease, the staff hearing officer apparently did not consider how the second claim may have played a role in Yakopovich’s reaching maximum medical improvement, thereby making his condition permanent.
{¶ 22} By rejecting application of the “last injurious exposure” rule, the majority ignores the point of the award for permanent total disability. Erieview contends that the court of appeals erred by not applying the law set forth in State ex rel. Hall China Co. v. Indus. Comm. (1962), 120 Ohio App. 374, 29 O.O.2d 241, 202 N.E.2d 628, affirmed (1964), 176 Ohio St. 349, 27 O.O.2d 304, 199 N.E.2d 739. In State ex rel. Burnett v. Indus. Comm. (1983), 6 Ohio St.3d 266, 268, 6 OBR 332, 452 N.E.2d 1341, a case dealing with an occupational-disease claim for asbestosis, we adopted the Hall China holding, stating: “[Pjroof of [injurious] exposure with the last employer [is] a sufficient basis for the award even though other employments may have contributed to the occupational disease.”
{¶ 23} I cannot agree with the majority that the history of compensation and other benefits alone is sufficient evidence upon which to allocate 100 percent of the cost of an award for permanent and total disability. I therefore respectfully dissent and would grant a writ of mandamus directing the commission to vacate its order and reallocate the costs of the permanent and total disability award.
Lundberg Stratton, J., concurs in the foregoing dissenting opinion.